DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5-6, 8-9, 11-12, 14-16, 20 and 22-25 in the reply filed on 8/16/21 is acknowledged.

Claim Interpretation
With respect to feature of “a wear-resistant material”, examiner notes this is a relative term not limited by any particular material; all materials intrinsically possess wear-resistance to some degree. Unless specifically recited in the claim (e.g. metal-matrix composite- claim 5), the instant claims are open to any material which provides wear-resistance of any extent. Applicant’s specification does not define or limit wear-resistant material to a particular class of materials. Accordingly, the claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 8, 11-12, 14-16, 20, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld (US 2018/0326547) in view of Yu et al. (Non-beam based metal additive manufacturing enabled by additive friction stir deposition, Scripta Materialia, 2018, issue 153, pg. 122-131, see attached NPL, hereafter “Yu”).
Regarding claim 1, Stadtfeld discloses a method for additive manufacturing an article (gear- abstract, figs. 1-2, 6), the method comprising: additively depositing a material (teeth material such as steel- [0006]) on a surface of a preform (base/blank) by a welding head 13 (figs. 1, 4) to provide an intermediate article [0017, 0029]; and machining the intermediate article (finishing operation such as grinding) to remove therefrom at least a portion of the material [0030].  
Stadtfeld differs from the claim in lacking a friction stir deposition and mentioning wear-resistant material. Note claim interpretation with respect to “wear-resistant material”; the instant claim is open to any material which provides wear-resistance of any extent. Yu teaches additive friction stir deposition for manufacturing of metal and metal-matrix composites, wherein a feed/filler material is delivered through a hollow rotating shoulder and bonds with the substrate through plastic deformation at the interface (pg. 123, fig. 1). Yu teaches that additive friction stir deposition provides several benefits similar to friction stir processing, especially in terms of microstructure formation and applicability to a broad range of alloys including traditionally non-weldable alloys; due to the solid-state nature and absence of melting, parts do not suffer issues associated with 
As to claims 2-3 and 5, Stadtfeld as modified by Yu above discloses that the first composition (base/blank material) comprises a steel material (Stadtfeld) and the wear-resistant material comprises a metal-matrix composite (Yu).  
As to claim 8, Yu discloses that additive friction stir deposition is used to fabricate functionally-graded materials (pg. 125- section 3.4). Thus, one of ordinary skill in the art would have found it obvious to deposit a graded wear-resistant material on the surface of the preform in the method of Stadtfeld & Yu in order to fabricate gear product with desired wear-resistance quality.  
As to claim 11, Stadtfeld discloses that the preform comprises partially-formed gear teeth (figs. 3-4, 6), and wherein a wear-resistant material is deposited on the partially-formed gear teeth in the combination of Stadtfelt & Yu.  
As to claim 12, Stadtfeld shows that the preform comprises a generally cylindrical body, and wherein the surface is a circumferential surface of the generally cylindrical body (figs, 1, 6).  
As to claim 14, Stadtfeld discloses that the gear tooth is constructed from multiple layers of materials (e.g. steel) with each layer being formed by a predetermined number of rows and such arrangement includes additively depositing a metallic material on a metallic substrate to yield the preform (figs. 2-3, [0006, 0018]). In light of Yu, a person of ordinary skill in the art would have found it obvious to utilize additive friction stir tool to deposit a metallic material on a substrate to make the preform necessary for gear in the method of Stadtfeld. The combination of Stadtfeld & Yu discloses depositing by additive friction stir deposition a metallic material on a metallic substrate to yield the preform and then depositing the wear-resistant material on the preform.  
As to claim 15, Stadtfeld discloses the metallic material and the metallic substrate are compositionally substantially the same (steel layers- figs. 2-3).  
As to claim 16, Stadtfeld as modified by Yu above encompasses additive friction stir deposition which comprises plasticizing portions of the preform and the wear-resistant material to yield an intermixed interface layer between the preform and the wear-resistant material.  
Regarding claim 20, Stadtfeld discloses a method for additive manufacturing of gears (abstract, figs. 1-2, 6), the method comprising: additively depositing a material (teeth material such as steel- [0006]) on a surface of a preform (base/blank) by a welding head 13 (figs. 1, 4) to provide an intermediate 
Stadtfeld differs from the claim in lacking a friction stir deposition and a metal-matrix composite material. Yu 
As to claim 22, Stadtfeld as modified by Yu above discloses that the metallic material (base/blank material) comprises a steel material (Stadtfeld) and the wear-resistant material comprises a metal-matrix composite (Yu).  
As to claim 24, Stadtfeld as modified by Yu above encompasses additive friction stir deposition which comprises plasticizing portions of the preform and -4-Docket No. 19-2005-US-NPPreliminary Amendmentthe metal-matrix composite to yield an intermixed interface layer between the preform and the metal-matrix composite.  
As to claim 25, Stadtfeld discloses that additive manufacturing multi-axis machine 11 includes cutting head (fig. 1, [0017]). One looking to manufacture gears on mass level would recognize that the additively fabricated bulk preform can be cut to yield a plurality of gears and this would be more efficient than individually producing each gear. Consequently, it would have been obvious to an artisan to cut the machined intermediate article across a longitudinal central axis of the preform in the method of Stadtfeld an Yu to provide a plurality of gears. The claim would have been obvious because a person of ordinary skill has good reason (efficient mass production of gears) to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales). 
Claims 6 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld in view of Yu as applied to claims 1 and 20 above respectively, and further in view of Schultz et al. (US 8636194, “Schultz”).
As to claims 6 and 23, Yu discloses metal-matrix composite in general but fails to mention one of the recited material. However, such composite material is known in the art. Schultz (also drawn to fabrication by friction stir deposition- abstract) teaches deposition of a metal-matrix composite (MMC), which includes a material having a continuous metallic phase with another dispersed discontinuous phase. The discontinuous phase may comprise reinforcement ceramics such as carbide boride, nitride and/or oxide in a metal matrix (col. 3, line 57 thru col. 4, line 4), which meets aluminum matrix with ceramic reinforcement. The MMC material exhibits enhanced mechanical properties (col. 4, lines 35-52; Table 1). Hence, it would have been obvious to a person of ordinary skill in the art to select an aluminum matrix with ceramic reinforcement as the MMC material in deposition method of Stadtfeld and Yu in order to enhance targeted mechanical properties of the gear. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stadtfeld in view of Yu as applied to claim 1 above, and further in view of Hofmann et al. (US 2018/0257141, “Hofmann”).
As to claim 9, Yu mentions fabricating functionally-graded materials but is silent as to depositing a second wear-resistant material on the first wear-resistant material. However, such technique is known in the art. Hofmann (directed to metal additive manufacturing) discloses fabricating gear flexspline, wherein different sections are deposited along the z-axis to provide different mechanical properties such as to improve wear resistance and resistance to fracturing, thereby by creating functionally-graded gear components (fig. 13, [0088, 0096]). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/21, 1/8/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735